Exhibit 10.1

 

Execution Copy

 

CONSENT, WAIVER AND AMENDMENT

TO

CONVERTIBLE NOTES REGISTRATION RIGHTS AGREEMENT

 

THIS CONSENT, WAIVER AND AMENDMENT (this “Amendment”) is made on this 6th day of
May, 2005 by and among ViroPharma Incorporated, a Delaware corporation (the
“Company”), and the investors who have delivered an executed counterpart
signature page to this Amendment (collectively, the “Investors,” and each
individually, an “Investor”). Capitalized terms used and not otherwise defined
in this Amendment shall have the respective meanings ascribed to such terms in
the Convertible Notes Registration Rights Agreement, dated October 18, 2004,
among the Company and the other signatories thereto (the “Registration Rights
Agreement”).

 

Background

 

The Investors are the registered holders of a portion of the Company’s 6%
Convertible Senior Secured Notes due 2009 (the “Convertible Notes”) in the
aggregate principal amount of $62,500,000 outstanding (the “Outstanding
Convertible Notes”). Pursuant to the Registration Rights Agreement, the Company
is required to register under the Securities Act of 1933, as amended (the
“Securities Act”), certain Registrable Securities. These Registrable Securities
include: (1) the Outstanding Convertible Notes; (2) up to $12,500,000 in
aggregate principal amount of additional Convertible Notes (the “Additional
Convertible Notes”) issuable upon the exercise of an option granted pursuant to
Section 1(a)(ii) of the Securities Purchase Agreement (the “Option”); and (3)
the shares of the Company’s common stock, par value $0.002 (the “Common Stock”),
issuable upon conversion of any of the Outstanding Convertible Notes and
Additional Convertible Notes.

 

The Company and the Investors desire to amend the Registration Rights Agreement
to extend the deadline by which the Company is required to file and cause to be
effective with the Commission a Registration Statement with respect to the
Additional Convertible Notes, if any, issued upon any exercise of the Option and
the shares of Common Stock issuable upon the conversion of any of such
Additional Convertible Notes.

 

Pursuant to Section 10 of the Registration Rights Agreement, any provision of
the Registration Rights Agreement may be amended and the observance of any
provision of the Registration Rights Agreement may be waived only with the
written consent of the Company and the Investors who at the time thereof hold at
least sixty-six and two-thirds percent (662/3%) of the Conversion Shares,
determined as if all of the Convertible Notes held by Investors then outstanding
have been converted into Conversion Shares without regard to any limitations on
conversion of the Convertible Notes (collectively, the “Requisite Investors”).

 

IN CONSIDERATION of the foregoing and of the mutual covenants set forth in this
Amendment, the Company and the undersigned Investors, intending to be legally
bound, hereby irrevocably agree as follows in accordance with Section 10 of the
Registration Rights Agreement:

 

1. Option Registration Statement. Notwithstanding anything to the contrary
contained in the Registration Rights Agreement, the Company shall not be
required to file any Registration Statement covering the Additional Convertible
Notes, if any, issued upon the exercise of the Option and the shares of Common
Stock issuable upon the conversion of any of the Additional Convertible Notes
(the “Option Registration Statement”) until the Option Registration Statement
Filing Deadline (as defined in Section 2 of this Amendment).



--------------------------------------------------------------------------------

2. Filing Deadline. Notwithstanding anything to the contrary contained in the
Registration Rights Agreement, the filing deadline for the Option Registration
Statement and for purposes of determining the respective rights and obligations
of the Company and the Investors under the Registration Rights Agreement with
respect to the filing of the Option Registration Statement, the Additional
Convertible Notes, if any, and the shares of Common Stock issuable upon the
conversion of any of the Additional Convertible Notes shall be the date which is
five (5) Business Days after the date on which the Additional Convertible Notes
are initially issued by the Company if the Company’s financial statements would
not be “stale” for purposes of complying with the applicable rules of Regulation
S-X under the Securities Act for such registration (or if such date is not a
Business Day, then the next succeeding Business Day), or if the Company’s
financial statements would be “stale” for purposes of complying with Regulation
S-X under the Securities Act for such registration, the earlier of (a) the date
on which the Company is next required to file under the Exchange Act, its
financial statements on Form 10-K or 10-Q and (b) the date on which the Company
actually files under the Exchange Act its 10-K or 10-Q, in each case after the
date on which the Additional Convertible Notes are initially issued by the
Company (or if such date is not a Business Day, then the next succeeding
Business Day) (the “Option Registration Statement Deadline”).

 

3. Effectiveness Deadline. Notwithstanding anything to the contrary contained in
the Registration Rights Agreement, the effectiveness deadline for the Option
Registration Statement and for purposes of determining the respective rights and
obligations of the Company and the Investors under the Registration Rights
Agreement with respect to the effectiveness of the Option Registration
Statement, the Additional Convertible Notes, if any, and the shares of Common
Stock issuable upon the conversion of any of the Additional Convertible Notes
shall be seventy-five (75) calendar days after the date on which the Additional
Convertible Notes are initially issued by the Company if the Company’s financial
statements would not be “stale” for purposes of complying with the applicable
rules of Regulation S-X under the Securities Act for such registration (or if
such date is not a Business Day, then the next succeeding Business Day), or if
the Company’s financial statements would be “stale” for purposes of complying
with Regulation S-X under the Securities Act for such registration, the earlier
of (a) the date on which the Company is next required to file under the
Securities Exchange Act of 1934 its financial statements on Form 10-K or 10-Q
and (b) the date on which the Company actually files under the Securities
Exchange Act of 1934 its 10-K or 10-Q, in each case after the date on which the
Additional Convertible Notes are initially issued by the Company (or if such
date is not a Business Day, then the next succeeding Business Day) (the “Option
Registration Statement Effectiveness Deadline”).

 

4. Registration Delay Payments.

 

(a) Notwithstanding any thing to the contrary contained in the Registration
Rights Agreement, the Investors shall not be entitled to be paid any
Registration Delay Payments under Section 1(f)(i) of the Registration Rights
Agreement for failure to file with the Commission any Registration Statement
with respect to the Additional Convertible Notes, if any, or any of the shares
of Common Stock issuable upon the conversion of any of the Additional
Convertible Notes unless the Option Registration Statement is not filed on or
before the Option Registration Statement Deadline.

 

(b) Notwithstanding anything to the contrary contained in the Registration
Rights Agreement, the Investors shall not be entitled to be paid any
Registration Delay Payments under Section 1(f)(i) of the Registration Rights
Agreement for failure of any Registration Statement with respect to the
Additional Convertible Notes, if any, or any of the shares of Common Stock
issuable upon the conversion of any of the Additional Convertible Notes to be
declared effective by the Commission unless the Option Registration Statement is
not so declared effective before the Option Registration Statement Effectiveness
Deadline.

 

-2-



--------------------------------------------------------------------------------

5. Investor Representations and Warranties. Each undersigned Investor hereby
represents and warrants, as to itself, as follows: (a) such Investor is either
an original signatory to the Registration Rights Agreement or an assignee of the
rights under the Registration Rights Agreement pursuant to Section 9 of the
Registration Rights Agreement; (b) such Investor has all requisite power and
authority to execute and deliver this Amendment; (c) no consent or approval,
other than as may have already been obtained, is required for such Investor’s
execution and delivery of this Amendment; and (d) such Investor holds the number
of Conversion Shares, as determined in accordance with Section 10 of the
Registration Rights Agreement, listed under such Investor’s signature to the
Amendment.

 

6. Binding Effect. This Amendment shall be binding upon each Investor (within
the meaning of the Registration Rights Agreement) in accordance with Section 10
of the Registration Rights Agreement.

 

7. Counterparts. This Amendment may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Amendment, once executed by a party, may be delivered
to the other parties hereto by facsimile transmission of a copy of this
Amendment bearing the signature of the party so delivering this Amendment.

 

8. Ratification. Except as amended and supplemented by this Amendment, the
Registration Rights Agreement is hereby ratified and confirmed in all respects
and shall remain in full force and effect without change.

 

9. Effectiveness of Amendment. This Amendment shall become effective on the date
on which the Company first receives executed counterpart signature pages to this
Amendment from Investors (within the meaning of the Registration Rights
Agreement) holding at least sixty-six and two-thirds percent (662/3%) of the
Conversion Shares, as determined in accordance with Section 10 of the
Registration Rights Agreement.

 

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the Company and each of
the undersigned Investors as of the date first set forth above.

“COMPANY” VIROPHARMA INCORPORATED By:  

/s/ Vincent J. Milano

--------------------------------------------------------------------------------

Its:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

“INVESTOR”

 

--------------------------------------------------------------------------------

    [Print Full Legal Name of Investor]     By:  

 

--------------------------------------------------------------------------------

    [Signature of Authorized Representative]

Print Name:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

Number of Convertible Shares Held:                     

 

[INVESTOR SIGNATURE PAGE TO CONSENT, WAIVER AND AMENDMENT TO

CONVERTIBLE NOTES REGISTRATION RIGHTS AGREEMENT]